Citation Nr: 0620110	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  02-08 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by headaches.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a neurological 
disorder of the left upper extremity.

4.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The veteran served on active duty from January 23, 1992, to 
August 25, 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.

In his June 2002 VA Form 9, the veteran requested a hearing 
before a member of the Board in Washington, D.C.  Thereafter, 
in a signed statement received in September 2002, he canceled 
the request for a hearing.  Neither he nor his representative 
has since requested that the hearing be rescheduled.  

In January 2004, the Board remanded this case for additional 
evidentiary development.  This case has since been returned 
to the Board for further appellate action.


FINDINGS OF FACT

1.  The veteran currently has no disability manifested by 
headaches, no disability of the low back, and no disability 
of either knee.

2.  A neurological disorder of the left upper extremity was 
not present in service and is not etiologically related to 
service or to any service connected disability. 


CONCLUSIONS OF LAW

1.  A disorder manifested by headaches was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  A low back disorder was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).

3.  A neurological disorder of the left upper extremity was 
not incurred in or aggravated by active duty, nor is it 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2005).

4.  A bilateral knee disorder was not incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for headaches, a 
low back disorder, a bilateral knee disorder, and a 
neurological disorder of the left upper extremity.  The Board 
will initially discuss certain preliminary matters, and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that VA's Appeals Management Center (AMC) 
provided the veteran with the notice required under the VCAA, 
to include notice that he submit any pertinent evidence in 
his possession, by letter mailed in March 2004.  That letter 
was returned as undeliverable.  Two follow-up letters were 
sent to the veteran's latest address of record in September 
2004 and in March 2005, after the initial adjudication of the 
claims.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities for which service 
connection is sought, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for any of the claimed 
disabilities.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claims is no 
more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  In October 
2001, the veteran identified private treatment records from 
Dr. S. and Dr. P.  In the January 2004 remand, the Board 
instructed the AMC to contact the veteran and ask him to 
identify and authorize VA to obtain any outstanding treatment 
records, the original release documents having since expired.  
The veteran did not respond to any of the three letters sent 
by the AMC.  The veteran's representative has requested that 
this case be remanded again so that these records and other 
private treatment records can be obtained.  The Board notes 
that private treatment records cannot be obtained by VA 
without the veteran's consent.  There is no basis for the 
Board to believe that after multiple attempts to obtain his 
consent, to no avail, another attempt would be successful.  
The duty to assist is not always a one-way street, nor is it 
a blind alley.  Olson v. Principi, 3 Vet. App. 480, 483 
(1992); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The 
veteran has an obligation to cooperate in the development of 
evidence pertaining to his claims.  In this case, he has not 
done so.

In addition, the Board notes that much of the medical 
evidence recently identified by the veteran's representative 
appears to relate to treatment and hospitalization for 
substance abuse and detoxification.  The representative has 
not suggested how such records could reasonably be expected 
to support the veteran's service connection claims.  See also 
Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) [VA's . . . . "duty to 
assist" is not a license for a "fishing expedition" to 
determine if there might be some unspecified information 
which could possibly support a claim].

Finally, the Board notes that, contrary to the 
representative's assertion, there has been no failure of the 
AMC to carry out the Board's remand instructions.  The remand 
did not instruct the AMC to obtain any specific records other 
than VA treatment records.  It instructed the AMC to contact 
the veteran and seek his cooperation and guidance in 
obtaining other records.  The AMC made multiple attempts at 
this, and carried out the Board's instructions to the extent 
possible.  It was the veteran's failure to cooperate that 
prevented the AMC from obtaining the outstanding records.

With respect to the representative's request that the case be 
remanded to obtain nexus opinions with respect to the 
veteran's headaches, a low back disorder and bilateral knee 
disorder, the VCAA provides that the assistance provided by 
VA shall include providing a medical examination or obtaining 
a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the evidence of record contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of disability 
and establishes that the veteran suffered an injury or 
disease in service, indicates that the claimed disability or 
symptoms may be associated with the established injury or 
disease in service or with another service-connected 
disability, but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 38 
C.F.R. § 3.159(c)(4).  In this case, as will be discussed in 
more detail below, the Board concludes that these predicate 
requirements are not met.  The duty to assist is not invoked 
where no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  

The record also reflects that following the provision of the 
required notice and the completion of all indicated 
development of the record, the AMC readjudicated the 
veteran's claims.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.



Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

Headaches and Low Back Disability

Service medical records show that the veteran was seen in 
March 1992 with an assessment of a low back strain, but they 
do not show that he was found to have a chronic low back 
disorder.  The report of examination for discharge shows that 
the veteran's back was found to be normal on clinical 
evaluation.  Moreover, there is no post-service medical 
evidence of a chronic low back disorder.  In this regard, the 
Board notes that a June 1993 VA examination report notes the 
presence of tenderness in the upper thoracic spine; however, 
the thoracolumbar spine was otherwise noted to be 
asymptomatic.  In a September1995 VA examination, while the 
lumbar spine was evaluated, no diagnosis for the lumbar spine 
was included.  A February 2003 outpatient treatment report 
shows a complaint of low back pain, described as an "acute" 
exacerbation, attributed to shovelling snow.  

With respect to headaches, the service medical records are 
negative for evidence of this claimed disability.  Although 
the veteran reported to the September 1995 VA examiner that 
he experiences headaches when he is under tension, the 
examiner did not diagnose or suggest any chronic condition 
related to the veteran's complaint.  In a July 2001 VA 
outpatient report, the veteran denied headaches.

In order to be considered for service connection on either a 
direct or secondary basis, a claimant must first have a 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 
Vet. App. 268 (1997).

In essence, the evidence of a current low back or headache 
disability is limited to the veteran's own statements.  This 
is not competent evidence of a current disability since 
laypersons, such as the veteran, are not qualified to render 
a medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

While the veteran is competent to describe his symptoms, 
without a finding of an underlying disorder, symptoms alone 
(such as headaches and back pain) cannot be service-
connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).

Accordingly, service connection is not in order for either of 
these claimed disabilities.

Neurological Disorder of the Left Upper Extremity

The Board notes that the veteran is already service connected 
for disc disease of the cervical spine.  Any neurological 
impairment due to the disc disease is for consideration in 
the evaluation of the service-connected disability.  The 
issue before the Board is whether service connection is 
warranted for disability resulting from neurological 
pathology of the left upper extremity.    

The veteran does not contend and the evidence does not 
suggest that the veteran had a neurological disorder of the 
left upper extremity in service or that any such disorder is 
directly related to his military service.  It is contended 
that service connection is in order for this disability on a 
secondary basis.  

As noted above, service connection is currently in effect for 
a cervical spine disorder.  Service connection is also in 
effect for a left shoulder strain.  However, the record 
contains no competent medical evidence that purports to 
relate any current neurological pathology of the left upper 
extremity to either service-connected condition.  An October 
2000 VA examination resulted in a diagnosis of neuropathy of 
the ulnar nerve based solely on a clinical examination of the 
veteran.  The examiner noted that a CT scan of the cervical 
spine showed no disc herniation and stated the opinion that 
the ulnar neuropathy was unrelated to the neck and shoulder 
conditions.  

In a January 2002 VA examination, the same examiner who 
conducted the October 2000 examination referred to his 
previous findings, as well as to a June 1993 MRI of the 
cervical spine, showing no compression of the neural elements 
and nothing that was considered to be a disc herniation.  The 
examiner also noted the results of a February 2002 EMG 
showing no evidence of compression neuropathy of the median 
or ulnar nerves at the left wrist or elbow.  The examiner 
reiterated his opinion that the ulnar nerve neuropathy found 
on clinical examination was unrelated to the neck and 
shoulder conditions.

Subsequently, an EMG was performed in August 2002, the 
results of which were interpreted as within normal limits, 
showing no evidence of compression of median or ulnar nerves 
at the wrist, elbow or thoracic outlet.  An August 2002 CT of 
the cervical spine did show some chronic motor root 
irritability at C5-6, with a resulting impression of cervical 
disc syndrome with radiculopathy.  However, as stated above, 
the issue before the Board does not encompass impairment that 
is already service connected.  The evidence does not show any 
neurological pathology of the left upper extremity that has 
been or that may be related to the service-connected cervical 
spine disability.  

The Board notes in passing that several of the VA outpatient 
treatment reports, including a September 2004 report, contain 
a list entitled past medical history.  The lists include 
ulnar neuropathy at left elbow.  Below the list is the title 
"Service connected injuries, as above."  Clearly, ulnar 
neuropathy is not a service-connected condition.  To the 
extent that it may be interpreted as a nexus opinion, the 
Board simply notes that a simple recitation of medical 
history, unsupported by clinical findings, is not probative 
evidence of medical nexus.  See Godfrey v. Brown, 8 Vet. App. 
113, 121 (1995).  There is in fact no indication that this 
was intended as an opinion, or that the veteran's service 
records were reviewed; and there is no explanation of the 
basis for the opinion.  As such, the Board finds it 
unpersuasive with respect to nexus.

In sum, the Board finds that there is no relationship between 
any current neurological pathology of the left upper 
extremity and the veteran's service connected cervical spine 
disability, or any other service connected condition.  
Accordingly, service connection is not in order for this 
claimed disability.

Bilateral Knee Disability

The veteran contends that he has a bilateral knee disability 
that resulted from a fall in service, the same fall that 
caused his service-connected cervical spine disability.  The 
service medical records do not show that the veteran was 
treated for knee complaints during service, nor do they show 
a diagnosis of a chronic knee disorder during service.  The 
veteran's lower extremities were found to be normal on 
clinical examination at separation.  

Similarly, the post service evidence does not contain a 
diagnosis of a chronic knee disability.  VA outpatient 
treatment reports contain a reference to internal derangement 
left knee under the heading of past medical history.  
However, this is clearly based on the veteran's description 
of his injury in service, as specifically related in the 
treatment reports.  As noted above, such a recitation of the 
veteran's statements is not accorded any probative weight.  
Indeed, the Court has held that a bare transcription of lay 
history, unenhanced by any additional medical comments by the 
physician, is not transformed into competent medical history.  
see also LeShore v. Brown, 8 Vet. App. 406, 409 (1995)

Most significant in the Board's view is the reference to this 
condition as medical history.  A diagnosis of a disability by 
history is not a current diagnosis for purposes of service 
connection.  See Sanchez-Benitez, 259 F.3d 1356.  

In a September 1995 VA examination, inspection of the 
veteran's knees revealed the absence of deformities and 
appropriate alignment of the bones.  The quadriceps muscles 
were well formed without evidence of atrophy.  Normal hollows 
around the patellae were noted.  An X-ray of the left knee 
taken in August 2001 showed no bony abnormalities and was 
described as normal.  

In sum, although the veteran has complained of knee pain 
since service, the objective medical findings are negative 
with respect to the presence of a current disability of 
either knee.  While the veteran is competent to describe his 
symptoms, he is not competent to diagnose a knee disability.  
See Espiritu, 2 Vet. App. at 494.  

Accordingly, service connection is not in order for this 
claimed disability.  


ORDER

Service connection for a disability manifested by headaches 
is denied.

Service connection for a low back disorder is denied.

Service connection for a neurological disorder of the left 
upper extremity is denied.

Service connection for a bilateral knee disorder is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


